IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Michael Salvaggi,                              :
                      Petitioner               :
                                               :
              v.                               :    No. 1674 C.D. 2019
                                               :    Submitted: June 26, 2020
Pennsylvania Board of Probation and            :
Parole,                                        :
                 Respondent                    :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                      FILED: November 9, 2020

              Michael Salvaggi, an inmate at the State Correctional Institution (SCI)
at Dallas, petitions for review of an adjudication of the Pennsylvania Board of
Probation and Parole (Board)1 denying his administrative appeal. Salvaggi asserts
that the Board erred in dismissing his appeal as untimely. Salvaggi’s appointed
counsel, Richard C. Shiptoski, Esquire (Counsel), has petitioned for leave to
withdraw his representation. For the following reasons, we grant Counsel’s petition
and affirm the Board’s order.
              On May 4, 2007, Salvaggi was convicted in Clarion County of
receiving stolen property and the unauthorized use of a motor vehicle. He was
sentenced to a term of incarceration of 14 months to 5 years. On May 9, 2007,


1
 Following the filing of the petition for review, the Pennsylvania Board of Probation and Parole
was renamed the Pennsylvania Parole Board. See Sections 15 and 16.1 of the Act of December
18, 2019, P.L. 776, No. 115, §§15, 16.1 (effective February 18, 2020); see also Sections 6101 and
6111(a) of the Prisons and Parole Code, as amended, 61 Pa. C.S. §§6101, 6111(a).
Salvaggi pled guilty to theft of leased property and was sentenced to 12 to 24
months’ incarceration.        Salvaggi was ordered to serve the latter sentence
concurrently with the first sentence. Commonwealth v. Michael Anthony Salvaggi,
(C.C.P. Clarion County, No. CP-16-CR-0000436-2006).
              On February 11, 2008, Salvaggi pled guilty in Lehigh County to
identity theft. He was sentenced to 8 months and 15 days to 5 years of incarceration.
Commonwealth v. Michael Anthony Salvaggi Sr., (C.C.P. Lehigh County, No. CP-
39-CR 0004813-2007).
              On May 6, 2009, Salvaggi was paroled. He was recommitted as a
convicted parole violator and reparoled on September 6, 2011. On December 2,
2011, Salvaggi was sentenced to two years’ incarceration in Florida for theft of a
motor vehicle in 2006. He was released on November 8, 2012. On March 24, 2014,
Salvaggi was recommitted as a technical and convicted parole violator in
Pennsylvania. He was reparoled on September 11, 2014. At the time he was
reparoled, his maximum date of sentence was September 23, 2018.
              While on parole, Salvaggi failed to comply with his parole conditions
and absconded from parole supervision. Subsequently, he was arrested and
convicted for attempted assault of a police officer. By decision mailed April 7, 2015,
the Board recommitted Salvaggi as a technical and convicted parole
violator. Salvaggi’s new parole violation maximum date of sentence was calculated
as May 11, 2020.2



2
  Although this maximum date of sentence as calculated by the Board has passed, this matter is
not rendered moot. Salvaggi was paroled from SCI-Somerset on November 6, 2016. He was
recommitted as a parole violator on December 20, 2019. He was serving time as of March 16,
2020, when the Board submitted its moves report. Further, records from the Department of
Corrections indicate that Salvaggi is currently incarcerated at SCI-Dallas. See
http://inmatelocator.cor.pa.gov/#/ (last visited November 6, 2020).
                                              2
               By letter dated August 1, 2019, Salvaggi challenged the calculation of
his maximum date of sentence and the Board’s decision not to award him credit for
time spent at liberty on parole.3 Salvaggi asserted that the Board failed to award him
credit for 444 days he was incarcerated in Florida from September 5, 2011, to
November 22, 2012.
               By decision mailed November 7, 2019, the Board dismissed Salvaggi’s
appeal as untimely. It explained:

               This is a response to the correspondence we received from you
               on August 14, 2019. Because you object to your recalculated
               max date, your request is considered a petition for administrative
               review of the [B]oard action mailed April 7, 2015[,] which set
               forth a max date of May 11, 2020.

               The [B]oard regulation governing petitions for administrative
               review states that petitions must be received at the Board’s
               Central Office within 30 days of the mailing date of the Board’s
               order. 37 Pa. Code §73.1(b). This means you had until May 7,
               2015 to object to the decision. Because the [B]oard did not
               receive your petition on or before that date and there is no
               indication that it was submitted to prison officials for mailing by
               that date, your petition is untimely and cannot be accepted.

               Your petition for administrative review is DISMISSED as
               UNTIMELY.

Certified Record (C.R.) at 33. Salvaggi now petitions for this Court’s review.
               On appeal,4 Salvaggi argues that the Board erred in dismissing his
administrative appeal as untimely. More specifically, he contends that he did not


3
  Salvaggi had previously challenged the Board’s authority to recalculate his maximum sentence
date and its failure to award him credit on his original sentence in a letter dated February 9, 2016.
In an adjudication mailed April 15, 2016, the Board dismissed his appeal as untimely. Certified
Record (C.R.) at 12.
4
  Our review determines whether constitutional rights were violated, whether an error of law was
committed or whether necessary findings of fact are supported by substantial competent evidence.
                                                 3
receive a timely copy of the Board’s decision to recommit him, which prevented him
from filing a timely appeal.5
              Before addressing the merits of Salvaggi’s arguments, we must assess
Counsel’s application for leave to withdraw as counsel. Counsel has filed an Anders
brief,6 explaining his belief that Salvaggi’s appeal lacks merit. We note that
throughout this process, Salvaggi has challenged the Board’s recalculation of his
maximum date and its failure to credit him for time spent at liberty on parole.
Because Salvaggi has raised no constitutional issues, Counsel was only required to
file a no-merit letter. Seilhamer v. Pennsylvania Board of Probation and Parole,
996 A.2d 40, 42-43 (Pa. Cmwlth. 2010).
              “Where an Anders brief is filed when a no-merit letter would suffice,
the Anders brief must at least contain the same information that is required to be
included in a no-merit letter.”         Id.    A no-merit letter, also referred to as a
“Turner/Finley letter,”7 requires the following technical requirements of appointed
counsel who seeks to withdraw his representation:



Pettibone v. Pennsylvania Board of Probation and Parole, 782 A.2d 605, 607 n.3 (Pa. Cmwlth.
2001).
5
  We note that in his petition for review, Salvaggi also argues that the Board failed to give him
proper credit against his maximum date. However, Salvaggi does not address this argument in his
brief. Therefore, this argument is waived. See Aveline v. Pennsylvania Board of Probation and
Parole, 729 A.2d 1254, 1256 n.5 (Pa. Cmwlth. 1999) (issues raised in petition for review but not
addressed or developed in brief are waived).
6
  The term Anders brief stems from the United States Supreme Court’s decision in Anders v.
California, 386 U.S. 738 (1967), which addressed the steps appointed counsel must take to
withdraw his representation.
7
  In Commonwealth v. Turner, 544 A.2d 927, 928 (Pa. 1988), the Pennsylvania Supreme Court,
applying Pennsylvania v. Finley, 481 U.S. 551 (1987), held that counsel seeking to withdraw from
a case in which the right to counsel does not derive from the United States Constitution may
provide a “no-merit letter,” which details “the nature and extent of [the attorney’s] review and
list[s] each issue the petitioner wished to have raised, with counsel’s explanation of why those
issues were meritless.”
                                               4
            Turner/Finley counsel must review the case zealously.
            Turner/Finley counsel must then submit a “no-merit” letter to the
            trial court, or brief on appeal to this Court, detailing the nature
            and extent of counsel’s diligent review of the case, listing the
            issues which the petitioner wants to have reviewed, explaining
            why and how those issues lack merit, and requesting permission
            to withdraw.

            Counsel must also send to the petitioner: (1) a copy of the “no-
            merit” letter/brief; (2) a copy of counsel’s petition to withdraw;
            and (3) a statement advising petitioner of the right to proceed pro
            se or by new counsel.

            If counsel fails to satisfy the foregoing technical prerequisites of
            Turner/Finley, the court will not reach the merits of the
            underlying claims but, rather, will merely deny counsel’s request
            to withdraw.

Zerby v. Shanon, 964 A.2d 956, 960 (Pa. Cmwlth. 2009) (quoting Commonwealth v.
Wrecks, 931 A.2d 717, 720-21 (Pa. Super. 2007)). If counsel’s no-merit letter
complies with the technical requirements, this Court independently reviews the
merits of the petitioner’s claims. Hughes v. Pennsylvania Board of Probation and
Parole, 977 A.2d 19, 25 (Pa. Cmwlth. 2009).
            Upon review, we find that Counsel has satisfied the technical
requirements of Turner/Finley. In his Anders brief, Counsel thoroughly analyzed
Salvaggi’s argument that the Board erred in deeming his administrative appeal
untimely and explained why this argument lacks merit. Counsel certified that he
mailed a copy of his petition for leave to withdraw and Anders brief to Salvaggi at
SCI-Dallas. Further, Counsel served a copy of this Court’s April 6, 2020, order on
Salvaggi, which advised him that he could either obtain substitute counsel or file a
brief on his own behalf. Having concluded that Counsel has complied with the
technical requirements of Turner/Finley, we next consider the merits of Salvaggi’s
claims.

                                         5
             Salvaggi argues that the Board erred in dismissing his administrative
appeal as untimely because he did not learn about its adjudication until more than
30 days after its mailing date. However, there is nothing in the record to show that
the Board’s decision was not timely sent to Salvaggi. He does not assert that the
Board mailed its decision to the wrong prison or offer evidence on when he received
it. A general allegation of a failure to receive timely notice is not sufficient cause
for extending the appeal period. Cadogan v. Pennsylvania Board of Probation and
Parole, 541 A.2d 832, 834 (Pa. Cmwlth. 1988). Simply, Salvaggi did not offer any
evidence to demonstrate that he did not receive the Board’s adjudication in a timely
manner.
             The Board interpreted Salvaggi’s letter challenging the calculation of
his maximum sentence date as a petition for administrative review. C.R. 33. The
Board’s regulations provide that “[p]etitions for administrative review shall be
received at the Board’s Central Office within 30 days of the mailing date of the
Board’s determination.” 37 Pa. Code §73.1(b)(1). The mailing date of the Board’s
order was April 7, 2015. Salvaggi challenged the Board’s order by letter dated
August 1, 2019, which was not received by the Board until August 14, 2019.
Because Salvaggi’s petition was not received by the Board within 30 days, the Board
did not err in dismissing his petition as untimely.
             Additionally, on April 15, 2020, Salvaggi filed an objection to
Counsel’s Anders brief. Therein, Salvaggi explains that he instructed Counsel to
amend the petition for review to include a request for nunc pro tunc relief. He argues
that his appeal has merit because he never received a “green sheet.” See 12 TIMOTHY
P. WILE, PENNSYLVANIA LAW OF PROBATION AND PAROLE, Appendix I (3d ed. 2010)
(“Green sheet” is a “slang term for the decision of the Board on a parole release or
revocation matter that is based upon the color of the paper used by the Parole Board

                                          6
in issuing the decision to the offender or to the offender’s attorney.”). He further
argues that the Board provided no evidence that Salvaggi received the green sheet
or that it was sent by certified mail. On July 30, 2020, Salvaggi filed an application
for leave to amend his brief to this Court, asserting that he asked Counsel to amend
his brief to include a request for nunc pro tunc relief.
             Salvaggi’s request for nunc pro tunc relief is already included in his
brief to this Court. As stated, petitions for administrative review must be received
within 30 days of the Board’s adjudication or the petition will be dismissed. 37 Pa.
Code §73.1(b)(1). This requirement is jurisdictional and cannot be ignored. Smith
v. Pennsylvania Board of Probation and Parole, 81 A.3d 1091, 1094 (Pa. Cmwlth.
2013). However, there are exceptions. Generally, a nunc pro tunc appeal may be
permitted where the delay in filing the appeal was caused by extraordinary
circumstances involving fraud or a breakdown in the administrative process. Id. The
party seeking relief has the burden of demonstrating that it meets the requirements
for nunc pro tunc relief. Robinson v. Pennsylvania Board of Probation and Parole,
582 A.2d 857, 860 (Pa. 1990); see also Lopresti v. Unemployment Compensation
Board of Review, 55 A.3d 561, 563 (Pa. Cmwlth. 2012). Here, Salvaggi does not
allege facts sufficient to support the grant of nunc pro tunc relief. He merely states
that “although [he] may have [erred] in the date of receiving the Board’s action, the
evidence will show that [he] did not learn about his action [until] well over the 30
days.” Salvaggi Brief at 1. Salvaggi does not explain the evidence he is referencing.
For these reasons, we deny Salvaggi’s request for nunc pro tunc relief, overrule his
objection to Counsel’s Anders brief and deny his application for leave to amend his
brief.
             In sum, Counsel has fulfilled the technical requirements for
withdrawing his representation, and our independent review of the record before the

                                           7
Board reveals that Salvaggi’s issues on appeal are without merit. Accordingly, we
grant Counsel’s application for leave to withdraw and affirm the Board’s decision.8


                                           _____________________________________
                                           MARY HANNAH LEAVITT, President Judge




8
  On May 28, 2020, the Board filed an application for relief, seeking to stay the briefing schedule
in this matter. It asked that its obligation to file a brief on the merits be stayed until resolution of
Counsel’s petition to withdraw. By letter dated August 14, 2020, Salvaggi objected to the Board’s
request for a stay. Salvaggi contends that the Board is using this request as a “ploy” to later file
summary judgment. However, this Court granted the Board’s request by order dated May 29,
2020.
                                                   8
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Michael Salvaggi,                        :
                    Petitioner           :
                                         :
            v.                           :   No. 1674 C.D. 2019
                                         :
Pennsylvania Board of Probation and      :
Parole,                                  :
                 Respondent              :


                                    ORDER


            AND NOW, this 9th day of November, 2020, the order of the
Pennsylvania Board of Probation and Parole dated November 7, 2019, is
AFFIRMED, and the application for leave to withdraw as counsel filed by Richard
C. Shiptoski, Esquire, is GRANTED.
            Further, we overrule Petitioner’s objections to Shiptoski’s Anders brief
and the Pennsylvania Board of Probation and Parole’s request to stay the briefing
schedule and deny his application for leave to amend his brief.


                                   _____________________________________
                                   MARY HANNAH LEAVITT, President Judge